DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

  Allowable Subject Matter
Claims 1-9 are allowed.
The following is an examiner’s statement of reasons for allowance: Upon further review, Applicant’s arguments are persuasive that Bishop does not disclose (among other things) that a flow rate less than a threshold flow rate is provided to the ionizable gas while the instrument is being inserted into the endoscope. More generally speaking the problem the claimed method solves is known in the art, that blood or other body fluid can enter a lumen prior to plasma generation making that process more difficult, where providing a lower flow rate of ionizable gas prior to providing a higher flow rate of ionizable gas is a suggested solution. See for example column 8 lines 6-26 of US 5,720,745 to Farin. This is very similar to the claimed method. However, while using endoscopes for these types of procedures is ubiquitous, the prior art does not suggest any relationship between the step of providing a lower flow of ionizable gas in conjunction with the step of inserting the plasma delivery lumen into an endoscope and there is no reason outside of Applicant’s disclosure that a person would be motivated to provide this initial flow rate during the endoscope insertion step as opposed to, for example, before or after the endoscope insertion step. A claim that generically recited that an ionizable gas was supplied at a first, lower rate relative to a second, higher rate higher rate, without reference to the timing between the gas-supply step and the endoscope-insertion step, would of course be anticipated by or obvious in view of a reference like Farin.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL WAYNE FOWLER whose telephone number is (571)270-3201. The examiner can normally be reached Monday-Friday (9-5).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Stoklosa can be reached on 571-272-1213. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/DANIEL W FOWLER/Primary Examiner, Art Unit 3794